Citation Nr: 0917366	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a left medial meniscectomy.


REPRESENTATION

The Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim for increase is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

In a statement in June 2008, after the Veteran was last 
examined by VA in February 2007, the Veteran stated that his 
left knee was worse as the knee gave out more frequently and 
his daily activities were more restricted.  He has also 
submitted a report, dated in May 2008, from a private 
physician who expressed the opinion that the Veteran's 
treatment options included a unicompartmental knee 
replacement. 

As the record suggests a material change in the knee 
disability, a reexamination is required.  38 C.F.R. § 
3.327(a).  

Accordingly, the case is REMANDED for the following actions:

1. Ensure VCAA compliance with Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 
(2008).

2. Schedule the Veteran for a VA 
examination to determine the current 
level of impairment due to the 
residuals of left medial meniscectomy.  
The Veteran's claims file should be 
made available to the examiner. 

The examiner is asked to describe the 
following: 

a). Instability, including reflexive 
giving way of the knee due to pain; 
range of motion in degrees of flexion 
and extension; and, other evidence of 
impaired functioning, including 
functional loss due to painful motion 
or weakened movement or excess 
fatigability.  If feasible, any 
additional loss of function should be 
expressed in degrees of loss of flexion 
or extension; and,   

b). The effects of the knee disability 
on the Veteran's occupational 
functioning and daily activities. 

3. After the above development is 
completed, adjudicate the claim for an 
increased rating for residuals of a 
left medial meniscectomy.  If the 
determination remains adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

